Title: From George Washington to Bartholomew Dandridge, 19 November 1781
From: Washington, George
To: Dandridge, Bartholomew


                  
                     Dear Sir,
                     Mt Vernon Novr 19th 1781.
                  
                  Mrs Custis, to whom I have spoken on the subject very much approves of your administring upon Mr Custis’s Estate and thinks, as I do, that you had better undertake it alone, than jointly with her—If it is necessary to have a Guardian appointed to the Children before the Administration is compleated, & the Estate divided It is much my wish that you (as the Natural friend and nearest relation proper for it) shoud under take this trust also.  As far as it may ever be in my power to afford you assiste or share the burthen of it I shall chearfully do it.
                  I will desire Mr Lund Washington to have, at all events, a Court in Jany; and Securities ready to engage for your Administration and Guardianship, if it should be adjudged necessary to appoint the latter.
                  When you come up I wish your time may not be so limited as to prevent your Examining into the situation of Mr Custis’s affairs in this quarter.  Every assistance which Mr Lund Washington can give you in the business, will, I am perswaded be afforded with pleasure.  The purchase of Alexander’s Land will I fear be the most difficult & perplexing matter of all.
                  I shall commence my journey for the Northward tomorrow.  Mrs Washington goes with me.  She & Mrs Custis join in best wishes & sincerest love to you and the rest of our friends around you with Dr Sir Yr Most Obedt and Affecte Hble Servt
                  
                     Go: Washington
                     
                  
               